

116 S1717 IS: SNAP Vitamin and Mineral Improvement Act of 2019
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1717IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Scott of South Carolina (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to make certain multivitamin-mineral dietary
			 supplements eligible for purchase with supplemental nutrition assistance
 program benefits, and for other purposes.1.Short titleThis Act may be cited as the SNAP Vitamin and Mineral Improvement Act of 2019.2.Multivitamin-mineral dietary supplements(a)In generalSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)in subsection (k)—(A)by striking shelters, and (9) in and inserting the following:shelters;(9)in;(B)by striking arrangement, (8) in and inserting the following:arrangement;(8)in;(C)by striking subsistence, (7) in and inserting the following:subsistence;(7)in;(D)by striking programs, (6) in and inserting the following:programs;(6)in;(E)by striking section 9(h), (5) in and inserting the following:section 9(h);(5)in;(F)by striking elderly, (4) in and inserting the following:elderly;(4)in;(G)by striking household, (3) in and inserting the following:household;(3)in;(H)by striking product, (2) seeds and inserting the following:product;(2)seeds;(I)by striking the subsection designation and all that follows through (1) any food and inserting the following:(k)FoodThe term food means—(1)any food;(J)in paragraph (1) (as so amended)—(i)by striking clauses and inserting paragraphs; and(ii)by striking of this subsection;(K)in paragraph (9) (as so amended), by striking the period at the end and inserting ; and; and(L)by adding at the end the following:(10)a multivitamin-mineral dietary supplement for home consumption.; (2)by redesignating subsections (n) through (v) as subsections (o) through (w), respectively;(3)by inserting after subsection (m) the following:(n)Multivitamin-Mineral dietary supplementThe term multivitamin-mineral dietary supplement means a substance that—(1)provides at least half of the vitamins and minerals—(A)for which the National Academy of Medicine establishes dietary reference intakes; and(B)at 50 percent or more of the daily value for the intended life stage per daily serving, as determined by the Food and Drug Administration; and(2)does not exceed the tolerable upper intake levels for those nutrients for which an established tolerable upper intake level is determined by the National Academy of Medicine.; and(4)in subsection (r) (as so redesignated)—(A)by striking the subsection designation and all that follows through Except and inserting the following:(r)Staple foods(1)In generalExcept; (B)in paragraph (1) (as so amended), by indenting subparagraphs (A) through (D) appropriately; and(C)in paragraph (2)—(i)by striking the paragraph designation and all that follows through do not and inserting the following:(2)ExclusionsThe term staple foods does not; and(ii)by striking and spices and inserting spices, and multivitamin-mineral dietary supplements.(b)Conforming amendments(1)Section 10 of the Food and Nutrition Act of 2008 (7 U.S.C. 2019) is amended in the first sentence by striking section 3(o)(4) and inserting section 3(p)(4).(2)Section 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended—(A)in subsection (a)(2), by striking section 3(s)(1) and inserting section 3(t)(1);(B)in subsection (d)—(i)by striking section 3(s)(1) each place it appears and inserting section 3(t)(1); and(ii)by striking section 3(s)(2) each place it appears and inserting section 3(t)(2); and(C)in subsection (e)(17), by striking described in section 3(s)(1).(3)Section 16(c)(1)(A)(ii)(II) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(1)(A)(ii)(II)) is amended by striking section 3(u)(4) and inserting section 3(v)(4).(4)Section 19(a)(2)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(a)(2)(A)(ii)) is amended by striking section 3(u)(4) and inserting section 3(v)(4).(5)Section 27(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(2)) is amended by striking section 3(u)(4) each place it appears and inserting section 3(v)(4).(6)Section 404 of title IV of the Social Security Act (42 U.S.C. 604) is amended in each of subsections (i) and (j) by striking section 3(l) of the Food and Nutrition Act of 2008 and inserting section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012).(7)Section 408(a)(12)(B)(i) of title IV of the Social Security Act (42 U.S.C. 608(a)(12)(B)(i)) is amended in the second sentence by striking (within and all that follows through the period at the end and inserting (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012))..(8)Section 454(29) of title IV of the Social Security Act (42 U.S.C. 654(29)) is amended by striking section 3(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(h)) each place it appears and inserting section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012).